Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 4/18/2022.

Terminal Disclaimer
The terminal disclaimer filed on 4/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,089,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The terminal disclaimer filed on 4/18/2022 has overcome the previous double patenting rejection of the claims. Therefore, the double patenting rejection is withdrawn.
Applicant’s arguments, see remarks, filed on 4/18/2022, with respect to the objection of the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn.
The amendment filed on 4/18/2022 has overcome the previous objection of claim 13. Therefore, the objection has been withdrawn.

	Allowable Subject Matter
Claims 1-38 are allowed.

Prior art of records failed to teach or disclose transmitting or receiving the signal by using at least the first beam after a first preset duration starting from a first time-domain unit, wherein the first time-domain unit is an uplink slot in which an acknowledgement (ACK) message for the beam configuration information is transmitted to the network device, and wherein the first preset duration is determined based on quantity of slots in a subframe and the quantity of slots in the subframe is related to a system parameter of an uplink bandwidth part or an uplink frame, that is used for ACK message transmission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631